Order of the County Court of Westchester county as resettled reversing judgment and order of the City Court of White Plains, and judgment of the City Court of White Plains entered pursuant thereto, reversed on the law and the facts, with costs to appellants, and judgment of the said City Court dated November 23, 1931, reinstated, with costs. In our opinion, on the undisputed facts and plaintiffs’ proof as to custom in such cases, they are entitled to recover two and one-half per cent commission on the aggregate rentals for the term of the renewal of the lease. Young, Scudder and Tompkins, JJ., concur; Lazansky, P. J., and Carswell, J., dissent.